LEMMON, Justice,
dissents.
Evidence of compromise is admissible to show bias of a witness. In order to prevent the jury from being misled, the remaining defendant (at least at the time of cross examination) should be permitted to *692introduce evidence of the “Mary Carter” agreement only to the extent of showing that the released defendants have a financial interest in plaintiffs recovery against the remaining defendant, and the trial judge should give a cautionary instruction as to the restricted use of this evidence.